DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/13/2022 has been entered.
	
Status of Actions/Status of Claims
Receipt of Arguments/Remarks filed on 05/13/2022 is acknowledged. Claims 1-19 are pending. Claims 1, 3-4, 15, and 17 are amended. Claims 8-14, and 18-19 remains withdrawn. Claim 20 is cancelled. Claims 1-7, and 15-17 are the object of the present Office Action. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2022 was filed after the mailing date of the Final Office Action on 03/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the Examiner.

Claim suggestions
	Because Claim 4 already recites “wherein at least one solidifying agent comprises…”, the Examiner recommends changing “and/or an alkaline earth metal salt” to “or an alkaline earth metal salt” because it is already clear from the “at least one recitation” that the recited options may be present in combination. 

Markush Rejection
MPEP 706.03(y) teaches that “[a] Markush claim may be rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine when the claim contains an improper grouping of alternatively useable species.49 A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) The species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use. Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.51 When an examiner determines that the species of a Markush group do not share a single structural similarity or do not share a common use, then a rejection on the basis that the claim contains an ‘‘improper Markush grouping’’ is appropriate. The examiner should maintain the rejection of the claim on the basis that the claim contains an ‘‘improper Markush grouping’’ until the claim is amended to include only the species that share a single structural similarity and a common use, or the Applicant presents a sufficient showing that the species in fact share a single structural similarity and a common use.

Claims 7 and 15-17 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of compounds in Claims 7, 15-16 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use.  Specifically, the Markush grouping in Claim 7 is drawn to defoaming agents, metal-protecting agent, fragrances, dyes, solvents, etc. which do not possess structure similarity or common use. Similarly, Claims 15 and16 recite surfactant that is a “sulfonate, sulfate and/or carboxylate” and “C8-C22 alkyl sulfonate and/or alpha sulfonated carboxylic acid or its ester”, respectively, which also differ in structures. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim 17, which depends from Claim 15 is also rejected.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 15-16 recite “comprise” or “comprising” or “including” language in Markush groupings.  As is taught in MPEP 2173.05(h), “[a] Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See also MPEP § 2111.03.”
Additionally in Claim 7, the first, second, and third recitations of “and/or” is unnecessary and confusing because it is already recited that “at least one additional functional ingredient” and “at least one solidifying agent” is present. The Examiner recommends replacing these with comma as the Applicant modify the Markush language. The use of the word “including” in Claim 7 produces a lack of clarity in the resulting claim limitations. The word “including” can be interpreted to mean “such as”, which is indefinite as it does not clearly set forth the metes and bounds of the patent protection desired. The Examiner suggests that the word “including” be replaced with the transitional language “consisting of” as required by Markush grouping  explained above. See MPEP 2111.03. 
Claim 17, which depends from Claim 15 is also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over PROSAN (Safety Data Sheet) in view of Istvan et al. (US 2009/0035339 A1, cited in the IDS), and Choczaj et al. (US 8,722,609 B2, cited in the IDS). 
Applicant Claims
Applicant claim a solid antimicrobial/virucidal composition comprising: from about 50 wt-% to about 75 wt-% of a strong acid and from about 8-55% weak acid based on total composition weight; at least one anionic surfactant comprising a sulfonate, sulfate and/or carboxylate; and at least one nonionic surfactant and/or a solidifying agent; wherein the acid does not include sulfonated peroxycarboxylic acid antimicrobial agents or unsubstituted C8 carboxylic acids, and wherein it is effective against norovirus and is non-flammable; wherein the anionic surfactant is a linear alkyl benzene sulfonic acid C8-C22, and/or alpha sulfonated carboxylic acid or its ester; wherein the weak acid comprises lactic acid and/or citric acid, and wherein the strong acid comprises methane sulfonic acid and/or sodium bisulfate; wherein the nonionic surfactant is an alkoxylated surfactant having an ethylene oxide-propylene oxide (EO/PO) block copolymer and wherein the at least one solidifying agent comprises urea, PEG, an alkali metal salt and/or an alkaline earth metal salt; wherein the composition forms a use solution when diluted with water, which has a pH of about 1.5-4; wherein the anionic surfactant comprises about 0.1-38% of the solid composition; further comprising from about 1 wt-% to about 25 wt-% of at least one additional functional ingredient, including defoaming agents, wetting agents anti-redeposition agents, solubility modifiers, etc., and wherein the solidifying agent is urea, PEG and/or a solidifying polymer.  
Applicant also claims a solid virucidal composition comprising: from about 50 wt-% to about 75 wt-% and, dependently 8-45 wt-% strong acid, and from about 8-55% weak acid based on total composition weight; at least one anionic surfactant at 1-40% of the solid composition; and at least one nonionic surfactant and/or a solidifying agent; wherein the acid does not include sulfonated peroxycarboxylic acid antimicrobial agents or unsubstituted C8 carboxylic acids; and wherein it is effective against norovirus by at least 3 log reduction to complete inactivation, and is non-flammable; wherein the composition forms a use solution when diluted with water, which has a pH of about 1.5-4.  
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
PROSAN is a surface bio-based sanitizer that kills 99.999% gram positive and gram negative bacteria (p. 1, R. Col.). The composition comprises of 0.66% citric acid, 0.036% sodium dodecylbenzene sulfonate, and 99.304% water (p. 2, section 3 table). Thus, PROSAN teaches an antimicrobial composition comprising an anionic surfactant and weak acid as required in Claims 1 and 15, the citric acid and C8-C22 alkyl sulfonate and linear alkyl benzene sulfonic acid in Claims 2, 3 and 16. PROSAN does not include sulfonated peroxycarboxylic acid or unsubstituted carboxylic acid, and is a non-flammable composition. The pH of the product is 2.4, which is within the claimed range in Claims 5 and 16.
Ascertainment of the difference between the prior art and the claims
PROSAN does not teach a solid composition, strong acid, and the concentrations in Claim 1, and neither a nonionic surfactant or solidifying agent. 
PROSAN does not teach that the composition is effective against norovirus. 
Istvan relates the method of inactivating viruses by topically applying an antimicrobial composition comprising an organic acid; and an anionic surfactant mixture containing a) a linear alkyl chain having a chain length of from about C4 to about C12 and a total head group size of at least about 4 Angstroms; b) a branched alkyl chain having a chain length of from about C4 to about C12; c) an unsaturated alkyl chain having a chain length of from about C4 to about C12, or d) combinations thereof (Abstract; Claim 1). Istvan teaches that the composition is useful against norovirus (Claim 7). Istvan teaches that the suitable organic acids of the composition include citric acid and lactic acid. Therefore, Istvan is compatible with PROSAN and teaches that the PROSAN composition would also be applicable to norovirus. 
Istvan teaches the composition comprises about 0.2% to about 70% organic acid and from about 0.1% to about 40% anionic surfactant mixture [0020]. As such, Istvan’s concentration overlaps with the weak acid concentration instantly claimed in Claims 1 and 15, and the anionic surfactant in Claims 6 and 17.
Istvan teaches the pH of the antimicrobial composition is from about 2-4.5, preferably 2-4 [0042], making it compatible with PROSAN.
Istvan recognizes that norovirus is one of the most difficult viruses to disinfect [0011]. 0010. Istvan also recognizes studies that has taught antimicrobial compositions comprising organic acid or organic acid mixture, a specific short-chain anionic surfactant having at least one of a large, hydrophilic head group; an unsaturated structure; and/or a branched structure, designed for use with or without water, which are effective against a variety of viruses and bacteria, including rotavirus, rhinovirus, respiratory syncytial virus (RSV), coronavirus, Gram-positive and Gram negative bacteria, and surprisingly discovered that these compositions have a high log kill rate on caliciform viruses such as norovirus as well [0010]. Istvan tested its composition against a variety of viruses including feline calicivirus as a surrogate for norovirus, and reported a 4.25-6.25 log reduction in viral activity ([0066], Table 1), meeting the requirement of effective at providing at least a 3 log reduction to complete inactivation of norovirus in Claim 15.
Regarding the solid feature and strong acid, Choczaj cures the deficiency of PROSAN. Choczaj teaches a cleaning composition comprising about 1 and about 70 wt % of methane sulfonic acid (MSA), about 0.1 to about 15 wt % of a surfactant component, up to about 90% of a solvent and other adjuvants (Abstract). The art teaches that it has been found that MSA is capable of removing mineral and organic deposits such as limescale and soap scum because of its high acidity; unlike other acid compositions, there is less corrosion produced on coated metal surfaces with its use; MSA is a green, readily biodegradable and odor free surfactant and less amount of active MSA is needed to exhibit similar cleaning properties as phosphoric acid (Col. 2, lines 9-64). The pH of the cleaning composition is between about 0.1 and about 5 and particularly between about 0.9 and about 2.5, which overlaps with the instantly claimed use pH in Claims 5 and 16, and is compatible with PROSAN.  Choczaj teaches that the compositions combine acid components with surfactants to provide effective cleaning for hard surfaces. The art teaches inclusion of an anionic surfactant, and linear dodecyl benzyl sulfonate is a suitable surfactant (Col. 4, lines 23-43), making Choczaj compatible with PROSAN and Istvan.  
Choczaj also recognizes inclusion of additional acidulant including organic acids such as lactic acid, citric acid, etc. (Col. 7, lines 19-38). Exemplary composition #5 teaches the acid component (e.g. MSA) from 2-50% of the total composition; the acidulant to be 5-15%; the surfactant is 1-20%; fragrance at 0.01-2% (Table 5), thereby overlapping with instantly claimed ranges in Claims 1, 7, and 15. 
Choczaj recites that nonionic surfactants (NIS) can be used in the composition for their detersive properties, enhancing grease removal; NIS include polyalkylene oxide surfactants (also known as polyoxyalkylene surfactants or polyalkylene glycol surfactants). Suitable polyalkylene oxide surfactants include synthetic organic polyoxypropylene (PO)-polyoxyethylene (EO) block copolymers (Col 5, lins 28-52), as featured in Claims 1 and 4. 
Choczaj comprehends the usefulness of concentrates, which can be provided in solid, liquid, or gel form, or a combination thereof. Choczaj recognizes that it is desirable to provide a solid concentrate, without any water, to reduce transportation cost, but it is also desirable to have a concentrate that can be dispensed accurately (Col. 6, lines 57 to Col. 7, line 6). The art  expressly teaches an exemplary composition with a solidification agent from 0-20% (Table 7), and teaches that exemplary agents include polyethylene glycol, further rendering Claim 4 obvious.

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Istvan and Choczaj with PROSAN and modify the PROSAN composition to contain the citric acid (weak acid) and anionic surfactant dodecylbenzene sulfonate of PROSAN in combination with MSA strong acid and nonionic surfactant EO/PO in a solid composition for disinfecting surfaces, thereby eliminating norovirus. The arts are all in the same field of endeavor, teaching antimicrobial compositions.  PROSAN and Istvan teach both comprehend the usefulness of compositions containing organic acid and an anionic surfactant for antimicrobial purposes including killing norovirus. The pH taught by the arts are overlapping and encompasses the claimed range. One would be motivated to combine the teachings of the references because Istvan has taught antimicrobial compositions comprising organic acid or organic acid mixture, a specific short-chain anionic surfactant having at least one of a large, hydrophilic head group etc. such as the composition of PROSAN is effective against viruses, including caliciform viruses such as norovirus. One would incorporate MSA strong acid because Choczaj has taught that MSA removes mineral and organic deposits such as limescale and soap scum because of its high acidity; is less corrosive; readily biodegradable and odor free. One would also include NIS because for its detersive properties, more effectively removing grease, per Choczaj. Furthermore, one would make a concentrated solid composition because Choczaj comprehends that solid concentrate has economical value.
Regarding the amounts, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Such is the case for Istvan and Choczaj rendering obvious the weak acid, pH, anionic surfactant and the functional ingredient, as well as the amount of strong acid in Claims 1 and 15. Regarding the amount of strong acid in Claim 17, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. The references above would serve as starting point to figure out optimal amounts and ratios. Since there is an exemplary teaching in the prior art of this variation, it would have been obvious to find the best ranges. The optimization of a result effective parameter is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. In addition, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”). This is what research chemists do, optimization of result-effective variables through routine experimentation (MPEP 2144.05 IIA and B). There would have been a reasonable expectation of success due to the high level of skill in the art and the teachings of the references in the absence of evidence to the contrary, such as unexpected results.

Response to Arguments:
Applicant's arguments filed 05/13/2022 have been fully considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

No claims are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616